NO. 12-19-00378-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                 §      APPEAL FROM THE 217TH
EX PARTE:
                                                 §      JUDICIAL DISTRICT COURT
S.B.H.
                                                 §      ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
         The Texas Department of Public Safety appeals the trial court’s order granting
expunction of criminal records rendered in S.B.H.’s favor. In two issues, DPS argues that S.B.H.
is not entitled to an expunction because she did not meet her burden of proof under Texas Code
of Criminal Procedure, Article 55.01 and it did not receive notice of the petition under Article
55.02. We reverse and render.

                                          BACKGROUND
         On February 17, 2006, S.B.H. was arrested for theft of property and failure to identify
giving false/fictitious information. Pursuant to a plea agreement, the State agreed to dismiss her
failure to identify giving false/fictitious information charge, and the trial court sentenced her to
deferred adjudication community supervision for six months for theft of property.
         On March 26, 2012, S.B.H. was arrested for fraudulent use/possession of identifying
information, criminal trespass, and failure to identify giving false/fictitious information.
Pursuant to a plea agreement, the State agreed to dismiss the criminal trespass charge and S.B.H.
was sentenced to deferred adjudication community supervision for three years for fraudulent
use/possession of identifying information and for six months for failure to identify giving
false/fictitious information.
       On January 8, 2018, S.B.H. filed a petition to expunge the criminal records relating to the
dismissed charges arising from her February 17, 2006 and March 26, 2012 arrests. In the
petition, she alleged that both her 2006 failure to identify giving false/fictitious information
charge and her 2012 criminal trespass charge were “dismissed or quashed” and that the statutes
of limitations for these offenses passed before she filed the petition. On August 20, 2019, the
trial court rendered an order expunging S.B.H.’s criminal records as requested, and this appeal
followed.


                          EXPUNCTION AND COMMUNITY SUPERVISION
       In its second issue, DPS argues that S.B.H. is not entitled to an expunction of her criminal
records because she did not meet her burden of proof under Texas Code of Criminal Procedure,
Article 55.01 since, despite the fact that the underlying charges she references were dismissed,
she was sentenced to deferred adjudication community supervision for other offenses arising
from those arrests.
Standard of Review
       The person who is the subject of an expunction order or an agency protesting the
expunction may appeal the trial court’s decision in the same manner as in other civil cases. See
TEX. CODE. CRIM. PROC. ANN., art. 55.02 § 3a (West Supp. 2020). Thus, each law enforcement
agency listed in the petition who has records that are subject to expunction may appeal the trial
court’s decision in the same manner as in other civil cases. State v. Taylor, 266 S.W.3d 553, 555
(Tex. App.–Tyler 2008, pet. denied); Ex parte Stiles, 958 S.W.2d 414, 417 (Tex. App.–Waco
1997, pet. denied).
       A trial court’s order in an expunction proceeding ordinarily is reviewed under an abuse of
discretion standard. See, e.g., Heine v. Tex. Dep’t of Pub. Safety, 92 S.W.3d 642, 646 (Tex.
App.–Austin 2002, pet. denied).       The trial court must comply strictly with the statutory
procedures for expunction, and it commits reversible error when it fails to do so. Taylor, 266
S.W.3d at 555. But if an expunction ruling turns on a question of law, we review it de novo
because a trial court has no discretion in determining what the law is or applying the law to the
facts. Ex parte C.Z.D., No. 12-17-00373-CV, 2018 WL 3041145, at *1 (Tex. App.–Tyler June
20, 2018, no pet.) (mem. op.). A trial court abuses its discretion if it misinterprets or misapplies
the law. Id.



                                                 2
Discussion
         A person is entitled to have all records of an arrest expunged only when all statutory
conditions have been met. Taylor, 266 S.W.3d at 556; Harris Cty. Dist. Attorney’s Office v.
Pennington, 882 S.W.2d 529, 530 (Tex. App.–Houston [1st Dist.] 1994, no writ). The nature of
the expunction statute is remedial, and it should be construed liberally. Taylor, 266 S.W.3d at
556. The purpose of Article 55.01 is to allow those persons who wrongfully are arrested to
expunge their records. Id. The petitioner in an expunction proceeding has the burden of proving
compliance with the statutory conditions. Id. Article 55.01 requires strict compliance with its
condition; courts have no equitable power to expunge criminal records.           See Collin Cty.
Criminal Dist. Attorney’s Office v. Dobson, 167 S.W.3d 625, 626 (Tex. App.–Dallas 2007, no
pet.).
         In order to satisfy her burden of proof that she was entitled to have her arrest records
expunged, S.B.H. was required to demonstrate, among other things, that there was no
court-ordered community supervision for the offense. See TEX. CODE CRIM. PROC. ANN., art.
55.01(a)(2) (West Supp. 2020). The traditional and primary purpose of the expunction statute is
to remove records of wrongful arrests. S.J. v. State, 438 S.W.3d 838, 841 (Tex. App.–Fort
Worth 2014, no pet.). Thus, the expunction statute is “arrest-based,” and expunction is not
available for less than all offenses arising from one arrest. Id. at 844; see arrest, charge,
BLACK’S LAW DICTIONARY (10th ed. 2014) (defining “arrest,” in pertinent part, as a “taking or
keeping of a person in custody by legal authority, esp. in response to a criminal charge,” whereas
“charge” accuses someone of an offense); but see State v. T.S.N., 547 S.W.3d 617, 623 (Tex.
2018) (holding that Article 55.01 is not entirely arrest-based but declining to address the
specifics of 55.01(a)(2)). In other words, a person is not entitled to have any arrest records
expunged under Article 55.01(a)(2) when a charge is dismissed, but the dismissal results in a
final conviction of any charge arising from the same arrest. See Tex. Dep’t of Pub. Safety v.
G.B.E., 459 S.W.3d 622, 629 (Tex. App.–Austin 2014, pet. denied); In re A.G., 417 S.W.3d 652,
655 (Tex. App.–El Paso 2013, no pet.) (reversing trial court’s grant of expunction of records
related to DWI charge, concluding petitioner failed to show charge did not result in final
conviction under current version of Article 55.01 because petitioner pleaded “guilty” to reckless
driving).




                                                3
         The record in the instant case demonstrates that following S.B.H.’s February 17, 2006
arrest for theft of property and failure to identify giving false/fictitious information, the State
dismissed the failure to identify giving false/fictitious information charge, and the trial court
sentenced her to deferred adjudication community supervision for six months for the Class B
misdemeanor theft of property charge. Furthermore, the record reflects that following S.B.H.’s
March 26, 2012 arrest for fraudulent use/possession of identifying information, criminal trespass,
and failure to identify giving false/fictitious information, the State dismissed the criminal
trespass charge, and the trial court sentenced her to deferred adjudication community supervision
for both the fraudulent use/possession of identifying information and failure to identify giving
false/fictitious information charges.
         Accordingly, because at least one charge arising from each arrest resulted in S.B.H.’s
being placed on community supervision, she is not entitled to expunction of any records relating
to her February 17, 2006 and March 26, 2012 arrests. See S.J., 438 S.W.3d at 845; Ex parte
C.Z.D., 2018 WL 3041145, at *2; see also Ex parte T.C., No. 12-13-00138-CV, 2014 WL
4104806, at *3 (Tex. App.–Tyler Aug. 20, 2014, no pet.) (mem. op.) (because court imposed
deferred adjudication, appellant received “court ordered community supervision” for purposes of
expunction statute and was ineligible for expunction of her theft arrest records). Therefore, we
hold that the trial court abused its discretion by granting S.B.H.’s petition for expunction. See
Heine, 92 S.W.3d at 646; Ex parte C.Z.D., 2018 WL 3041145, at *2. DPS’s second issue is
sustained. 1


                                                  DISPOSITION
         Having sustained the State’s second issue, we reverse the trial court’s order of expunction
and render judgment denying S.B.H.’s petition for expunction.

                                                                        GREG NEELEY
                                                                           Justice

Opinion delivered December 16, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)

         1
            Because we have sustained DPS’s second issue, we do not consider its first issue regarding S.B.H.’s
failure to give notice of her petition for expunction. See TEX. R. APP. P. 47.1.


                                                          4
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 16, 2020


                                        NO. 12-19-00378-CV


                                         EX PARTE: S.B.H.


                               Appeal from the 217th District Court
                    of Angelina County, Texas (Tr.Ct.No. CV-00016-18-01)

                   THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this Court that there was error in the
order as entered by the trial court below and the same should be reversed and judgment rendered.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the order of expunction of the trial court below, be, and the same is, hereby reversed and
judgment is rendered denying S.B.H.’s petition for expunction; and that this decision be
certified to the court below for observance.
                   Greg Neeley, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.